Exhibit 10.1

 

Exhibit A

 

VOTING AGREEMENT

 

Each of the undersigned directors of MBT Bancorp (“MBT”) hereby agrees in his
individual capacity as a shareholder to vote his shares of MBT Common Stock that
are registered in his personal name and not in a fiduciary capacity (and agrees
to use his reasonable efforts to cause all additional shares of MBT Common Stock
owned jointly by him with any other person or by his spouse or over which he has
voting influence or control to be voted, other than shares held in a fiduciary
capacity) in favor of the Agreement and Plan of Merger by and between MainSource
Financial Group, Inc. and MBT, dated April 7, 2014 (the “Agreement”).  In
addition, each of the undersigned directors hereby agrees not to make any
transfers of shares of MBT with the purpose of avoiding his agreements set forth
in the preceding sentence and agrees to cause any transferee of such shares to
abide by the terms of this Voting Agreement.  Each of the undersigned is
entering into this Voting Agreement solely in his capacity as an individual
shareholder and, notwithstanding anything to the contrary in this Voting
Agreement, nothing in this Voting Agreement is intended or shall be construed to
require any of the undersigned, in his capacity as a director of MBT, to act or
fail to act in accordance with his fiduciary duties in such director capacity.
Furthermore, none of the undersigned makes any agreement or understanding herein
in his capacity as a director of MBT.  Notwithstanding any contrary provision
herein, this Voting Agreement shall be effective from the date hereof and shall
terminate and be of no further force and effect upon the earliest of (a) the
consummation of the Merger (as defined in the Agreement); (b) the termination of
the Agreement in accordance with its terms; or (c) the taking of such action
whereby a majority of MBT’s Board of Directors, in accordance with the terms and
conditions of Section 5.06 of the Agreement, withdraws its favorable
recommendation of the Agreement to its shareholders.  This Voting Agreement may
be executed in any number of counterparts, each of which shall be an original,
but such counterparts shall together constitute one and the same instrument.

 

Dated this 7th day of April, 2014.

 

 

/s/ Thomas J. Stone

 

/s/ Dale Lutz

Thomas J. Stone

 

Dale Lutz

 

 

 

/s/ Ronald E. Watson

 

/s/ Dale Proffitt

Ronald E. Watson

 

Dale Proffitt

 

 

 

/s/ Mark Dole

 

/s/ Donald Patterson

Mark Dole

 

Donald Patterson

 

--------------------------------------------------------------------------------